Citation Nr: 1501152	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to permanent and total disability status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to November 2005 with additional periods of Reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The March 2012 RO decision addressed increased ratings for posttraumatic stress disorder (PTSD) and migraines.  In his May 2012 notice of disagreement and August 2012 substantive appeal, the Veteran indicated that he wanted to limit his appeal to the issue of entitlement to permanent and total disability status.  Accordingly, this was the only issue certified to the Board on VA Form 8 Certification of Appeal.  

In June 2013, the Veteran was afforded a videoconference Board hearing.  A hearing transcript is of record.

Review of the Virtual VA electronic folder (efolder) shows that the hearing transcript and VA treatment records through January 2012 are of record.  The efolder within the Veterans Benefits Management System (VBMS) does not include any evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current total disability rating based upon individual unemployability (TDIU) award warrants entitlement to permanent total disability status under 38 C.F.R. § 3.340(b).  He believes his service-connected headaches of a frequently incapacitating nature are permanent and reasonably certain to continue throughout his lifetime. 

VA treatment records through July 2012 suggest that the Veteran's headache symptoms previously had some response to medication adjustments and for a while, the Veteran felt well enough to enroll in school; however, he continued to have frequent incapacitating headaches.  At the June 2013 hearing, he reported that his treatment provider did not believe his headaches would improve.  He also stated that he could not drive or watch his young son due to the frequency of his incapacitating headaches.  

Given the record above, the Board finds that updated VA treatment records and a medical opinion are needed as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all Oklahoma City VA Medical Center (VAMC) treatment records since July 2012 and associate such records with the claims folder.  Request that the Veteran identify any recent treatment not received through the Oklahoma City VAMC and take appropriate action to obtain any such identified records.  

2.  After associating all newly generated medical records with the claims folder, contact a clinician with expertise in headache treatment for a medical opinion.  A complete copy of the claims folder (both paper and electronic versions) must be available.  

Based upon a review of the record, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's frequent incapacitating headaches have a remote probability of permanent improvement under treatment or are otherwise reasonably certain to continue throughout his lifetime.

A rationale must accompany the medical opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  
 
3.  After the above-requested development has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the appeal.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




